DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 06-08-2022. As directed, claims 1-2 and 11 have been amended, claim 13 has been canceled, and no new claims have been added. This, claims 1-12 and 14-20 are pending in the instant application.

Response to Amendment
Applicant’s have made necessary changes to Figure 2A to make legible reference numeral 114. However, Applicant’s have not made the necessary changes either to the drawings or the Specification to address a second drawing objection wherein reference numeral 136 is not defined in the Specification. The previously held drawing objections are withdrawn in-part.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: #136 in Figure 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Despite being canceled, claim 13 includes a single period (.). Examiner suggests deleting this punctuation for clarity.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
-A “striking element” as recited in claims 1, 4, and 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 2014/0031866) in view of Tsai (US 2009/0270915) and Lue (US 2020/0268599).
Regarding claim 1, Fuhr discloses a treatment device (10) (paragraph 36, lines 1-4; Fig. 1) comprising: 
a housing (12) having a longitudinal axis extending between a proximal end and a distal end (paragraph 36, lines 1-5; see annotated Fig. 2 below); 
a striking element (86 or 89) disposed within the housing (12) and operatively driven by a solenoid (82) to move along the longitudinal axis (paragraph 44, lines 1-23; Fig. 3); 
a tip (40) disposed adjacent the distal end (paragraph 39, lines 1-5; Fig. 1 shows that cushioned piece 98 of the tip assembly 40 is positioned at the distal end); 
and a nose cone disposed about at least a portion of the tip (40), the tip (40) being moveable within the nose cone along the longitudinal axis (paragraph 39, lines 1-12; paragraph 48, lines 1-8; see annotated Fig. 5 below); 
wherein movement of the striking element (89) results in contact with the tip (40) to create a shock wave (see paragraph 45, lines 1-15; paragraph 25 and Fig. 15 discuss and represent the shockwave profile generated by the device).

    PNG
    media_image1.png
    380
    472
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    462
    697
    media_image2.png
    Greyscale

Fuhr fails to disclose a motor in the housing, and fails to disclose that the shockwave is between 10 and 20 hertz.
However, Tsai teaches a treatment device (100) (paragraph 33, lines 1-4) that includes a motor (114) within the housing (110) (paragraph 34, lines 1-14; Fig. 8; further paragraph 43, lines 1-15 discuss the transfer of reciprocal movement throughout the device such that a force transfer pin moves a plunger and a tip based on impact from the motor assembly). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Currently modified Fuhr ails to disclose that the shock wave occurs at a frequency between 10 and 20 hertz.
However, Lue teaches that a clinically acceptable range of shock wave frequency to deliver to a patient is 1-10 Hz (paragraph 59, lines 4-6).
The range of 1-10 hertz disclosed by Lue overlaps the claimed range of 10-20 hertz. In the case where the prior art discloses a range that overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of modified Fuhr to deliver a shock wave between 1 and 10 hertz which Lue teaches is a clinically acceptable range for shock wave application.
Regarding claim 2, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Currently modified Fuhr fails to disclose the device further comprising a driveshaft operatively coupled to the motor; a compression spring at least partially disposed about the driveshaft; and a helical cam disposed adjacent the compression spring, the helical cam having a first flat end and a second end having at least one discontinuity.
However, Tsai teaches a driveshaft (138) operatively coupled to the motor (114) (paragraph 38, lines 1-15; Fig. 13);
	a compression spring (146) at least partially disposed about the driveshaft (138) (paragraph 40, lines 1-8; Fig. 9, a spring sleeves thrusting mechanism 138);
	a helical cam (144) disposed adjacent the compression spring (146), the helical cam (144) having a first flat end and a second end having at least one discontinuity (142) (paragraph 39, lines 7-14; paragraph 40, lines 1-4; Fig. 13). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).


    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the additional components of the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Regarding claim 3, Fuhr in view of Tsai and Lue disclose the treatment device of claim 2, as discussed above.
Modified Fuhr further discloses wherein the striking element (86 of Fuhr, see analogous element 138 of Tsai) is the driveshaft (138 of Tsai) (paragraph 39, lines 1-14; Fig. 13).
Regarding claim 4, Fuhr in view of Tsai and Lue disclose the treatment device of claim 2, as discussed above.
Modified Fuhr further discloses wherein the driveshaft (138 of Tsai) actuates the striking element (89 of Fuhr, see analogous element 152 of Tsai) (Tsai: paragraph 41, lines 3-10; Fig. 8).
Regarding claim 5, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr discloses the further comprising a return spring (Fuhr: 70) at least partially disposed about the tip (Fuhr: 40) (Fuhr: see Fig. 4 for entirety of tip 40; Fig. 5 shows the positioning of bias element 70 about the tip; paragraph 42, lines 7-14 discuss the bias element 70, and further explain it can be configured as a spring).  
Regarding claim 6, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr discloses the device further comprising a return spring (Fuhr: 70) at least partially disposed within the nose cone (Fuhr: paragraph 42, lines 7-14; see annotated Fig. 5 below).  

    PNG
    media_image4.png
    462
    697
    media_image4.png
    Greyscale

Regarding claim 7, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr discloses the device further comprising an annular ring (Fuhr: 74) coupled to the tip (Fuhr: 40) (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 8, Fuhr in view of Tsai and Lue disclose the treatment device of claim 1, as discussed above.
Modified Fuhr disclose the device further comprising an annular ring (Fuhr: 74) integrally formed with the tip (Fuhr: 40) (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 9, Fuhr in view of Tsai and Lue disclose the treatment device of claim 8, as discussed above.
Modified Fuhr discloses the device further comprising a return spring (Fuhr: 70) seated about the tip (Fuhr: 40) and abutting the annular ring (Fuhr: 74) (Fuhr: paragraph 42, lines 7-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 10, Fuhr in view of Tsai and Lue disclose the treatment device of claim 9, as discussed above.
Modified Fuhr discloses the device further comprising a variable air gap disposed between the tip (Fuhr: 40) and the striking element (Fuhr: 89), the variable air gap having a length along the longitudinal axis that at least partially depends on whether the return spring (70) is compressed (Fuhr: see paragraphs 21-22 and Figs. 8-9 for discussion of the compression/tension of bias element 70 for movement of the tip; see annotated Fig. 5 below for the variable air gap).  
Regarding claim 11, Fuhr discloses a treatment device (10) (paragraph 36, lines 1-4; Fig. 1) comprising: 
a housing (12) having a longitudinal axis extending between a proximal end and a distal end (paragraph 36, lines 1-5; see annotated Fig. 2 below); 
a first element (tip 40) disposed at the distal end of the housing (12) (paragraph 39, lines 1-5; Fig. 1 shows that cushioned piece 98 of the tip assembly 40 is positioned at the distal end); 
a second element (86) operatively coupled to and driven by a solenoid (82) (paragraph 44, lines 1-23; Fig. 3); 
and an intermediate element (44, 89) disposed between the first element (40) and the second element (86), the intermediate element (89) being configured to move between the first element (40) and the second element (86), and to contact at least one of the first element (40) and the second element (86) wherein movement of the second element (86) results in contact with the intermediate element (89), and movement of the intermediate element (89) results in contact with the first element (40), movement of the intermediate element resulting in a shock wave (paragraph 39, lines 1-12; paragraph 45, lines 1-15; paragraph 48, lines 1-8; paragraph 25 and Fig. 15 discuss and represent the shockwave profile generated by the device).

    PNG
    media_image1.png
    380
    472
    media_image1.png
    Greyscale

Fuhr fails to disclose a motor in the housing, and fails to disclose that the shockwave is between 10 and 20 hertz.
However, Tsai teaches a treatment device (100) (paragraph 33, lines 1-4) that includes a motor (114) within the housing (110) (paragraph 34, lines 1-14; Fig. 8; further paragraph 43, lines 1-15 discuss the transfer of reciprocal movement throughout the device such that a force transfer pin moves a plunger and a tip based on impact from the motor assembly by a drive 138). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Currently modified Fuhr ails to disclose that the shock wave occurs at a frequency between 10 and 20 hertz.
However, Lue teaches that a clinically acceptable range of shock wave frequency to deliver to a patient is 1-10 Hz (paragraph 59, lines 4-6).
The range of 1-10 hertz disclosed by Lue overlaps the claimed range of 10-20 hertz. In the case where the prior art discloses a range that overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of modified Fuhr to deliver a shock wave between 1 and 10 hertz which Lue teaches is a clinically acceptable range for shock wave application.


    PNG
    media_image5.png
    516
    697
    media_image5.png
    Greyscale

Regarding claim 12, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr further discloses wherein the first element (Fuhr: 40) is a tip (Fuhr: 40) (paragraph 39, lines 1-5), the second element (Fuhr element 86 substituted for 138 of Tsai) is a longitudinally translating driveshaft (Tsai: 138) (Tsai: paragraph 38, lines 1-15; Fig. 13) and the intermediate element (Fuhr: 44, 89) is a slug (Fuhr: paragraph 41, lines 1-5 and paragraph 45, lines 1-5, each of elements 44 and 89 are described and shown as disks or cylinders of material).
Regarding claim 14, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, s discussed above.
Currently modified Fuhr fails to disclose the device further comprising a compression spring at least partially disposed about the second element; and a helical cam disposed adjacent the compression spring, the helical cam having a first flat end and a second end having at least one discontinuity.  
However, Tsai teaches a second element (138) operatively coupled to the motor (114) (paragraph 38, lines 1-15; Fig. 13);
	a compression spring (146) at least partially disposed about the second element (138) (paragraph 40, lines 1-8; Fig. 9, a spring sleeves thrusting mechanism 138);
	a helical cam (144) disposed adjacent the compression spring (146), the helical cam (144) having a first flat end and a second end having at least one discontinuity (142) (paragraph 39, lines 7-14; paragraph 40, lines 1-4; Fig. 13). Tsai further discloses that a DC motor is more energy efficient and weighs less than a solenoid actuator (see paragraph 34, lines 5-14).


    PNG
    media_image3.png
    467
    722
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Fuhr with the additional components of the motor assembly taught by Tsai in order to arrive at a treatment device that employs a motor substituted for a solenoid as suggested by Tsai in order to make the device more energy efficient and lightweight. 
Regarding claim 15, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr discloses the device further comprising a return spring (Fuhr: 70) at least partially disposed about the intermediate element (44, 89) (see Fig. 5 of Fuhr, bias element 70 is disposed over element 44; paragraph 41, lines 1-10; paragraph 42, lines 7-14 discuss the bias element 70, and further explain it can be configured as a spring).  
Regarding claim 16, Fuhr in view of Tsai and Lue disclose the treatment device of claim 15, as discussed above.
Modified Fuhr further discloses wherein the intermediate element (44, 89) includes a flared end (see annotated Fig. 5 below), the return spring (70) being seated about the intermediate element (44, 89) and abutting the flared end (see annotated Fig. 5 below; paragraph 42, lines 7-14 discuss the bias element 70, and further explain it can be configured as a spring).  

    PNG
    media_image6.png
    497
    826
    media_image6.png
    Greyscale

Regarding claim 17, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr discloses the device further comprising a nose cone disposed over at least a portion of the first element (Fuhr: 40) and at least a portion of the intermediate element (Fuhr: 44, 89; see annotated Fig. 5 below).  

    PNG
    media_image7.png
    516
    697
    media_image7.png
    Greyscale

Regarding claim 18, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr further discloses wherein the first element (Fuhr: 40) is a tip (Fuhr: 40) that has an annular ring (Fuhr: 74) integrally formed therewith (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).  
Regarding claim 19, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Modified Fuhr further discloses wherein the first element (Fuhr: 40) is a tip (Fuhr: 40) that has an annular ring (Fuhr: 74) coupled thereto (Fuhr: paragraph 42, lines 17-25; Fig. 5; see Fig. 4 for the entirety of the tip 40).
Regarding claim 20, Fuhr in view of Tsai and Lue disclose the treatment device of claim 11, as discussed above.
Currently modified Fuhr fails to disclose the device further comprising linear bushings in contact with the second element.
However, Tsai further teaches linear bushings (136, 150) in contact with the second element (138) for the purpose of dissipating heat in the structure and providing an attachment for the second element (138) (paragraph 38, lines 6-8; paragraph 41, lines 1-6; Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuhr to include linear bushings in contact with the second element, as taught by Tsai, in order to dissipate heat in the drive structure and provide a connection for the second element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785